AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Western District
                                                __________  District of
                                                                     of __________
                                                                        Texas

                     KARLA GALLEGOS                             )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 3:21-cv-00044
                                                                )
        MESILLA VALLEY TRANSPORTATION                           )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MESILLA VALLEY TRANSPORTATION
                                       9525 Escobar, El Paso, Texas 79907




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       STEVEN BLANCO
                                       BLANCO, ORDONEZ, MATA & WESCHLER
                                       5715 Cromo Dr. El Paso, TX 79912




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:               03/01/2021
                                                                                     Signature of Clerk or Deputy Clerk
